DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the Terminal Disclaimer received 1/18/2022.
2.	Claims 1-19 are pending in the application. Claims 1, 7, and 15 are independent claims. 
3.	Claims 1-19 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,216,843 (hereinafter 843’). 



Terminal Disclaimer
4.	The Terminal Disclaimer filed 1/18/2022 was disapproved. The person who signed the Terminal Disclaimer is not the applicant, patentee, an attorney, or agent of record. 37 CFR 1.32(a) and (b). See FP 14.26.08. A Power of Attorney that gives power to the attorney who is signing the Terminal Disclaimer is required. 



Specification
5.	The disclosure is objected to because of the following informalities: 
Applicant is requested to update status of related applications cited on page 1 of the specification. More specifically, applicant should provide patent numbers where appropriate.  
Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
7.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,216,843 (hereinafter 843’). Although the claims at issue are not identical, they are not patentably distinct from each other.
In reference to independent claim 1, the claim recites the following:
	‘A server apparatus comprising at least one processor configured to run a Remoting Engine hosting a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session;’
Independent claim 47 of the 843’ patent discloses providing a server computing device configured to run a Remoting engine hosting a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session.
	‘establishing a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session between the server apparatus and a client computing device configured to run a Remoting Engine client, which utilizes a client web view to request and render content at a given URL or URI, wherein the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session is displayed to a user within a top level container of the client web view 
Independent claim 47’ of the 843’ patent recites establishing a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session between the client computing device and the server computing device, displayed to a user within a top level container of the client web browser.

	‘receive a navigation action on a navigation link, which includes a destination URL path or URI path, by the client browsing the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session:’
Independent claim 47’ of the 843’ patent recites upon navigation action on the pop-out link by a user that is browsing the remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session; and the link includes a destination URL path or URI path. 
	‘parsing, by a processor, navigation event data, including a URL or URI, from the navigational link;’
	‘passing, by the processor, the navigation event data to the Remoting Engine hosting the remote graphical desktop, remote graphical application window, or remote graphical windowing user session;’
	‘sending, by a processor, over a network, a navigation command to the Remoting Engine client running on the client computing device to reload the top level container of the client web view with content provided at the destination URL or URI.
Independent claim 47 of the 843’ patent discloses parsing, navigation data from the pop-out link which includes a destination URL path or URI path. Passing the pop-out link navigation data to the remoting engine that is providing the remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session. Reloading a top level container of the user’s client web browser with new content provided at the destination of the pop-out link.  
In reference to dependent claims 2-6, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.
In reference to independent claims 7, the claims recite similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale.
In reference to dependent claims 8-14, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.
In reference to independent claim 15, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale.
In reference to dependent claims 16-19, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.



						Notes
8.	The examiner contacted Bryan Fibel to inform him of the issue related to the disapproved Terminal Disclaimer. Applicant stated a corrected Terminal Disclaimer would be sent but as of 3/15/2022, no required Power of Attorney has been received. 









Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178